Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on June 14, 2022 disclaiming the terminal portion of any patent on this application which would extend beyond expiration date of US 11204284, US 10921192,  US 10782189 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-7,9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art Liu et al. (US 2013/0295320) and Weisenberger (US 2012/0060826) alone or in combination fails to teach or render obvious the invention as claimed. The specific limitations of a cavity blackbody radiation source comprising: the carbon nanotube composite material consisting of a black lacquer and a plurality of carbon nanotubes, and the plurality of carbon nanotubes being dispersed in and immersed in the black lacquer, and a surface of the carbon nanotube composite material which directly contacts the inner surface being defined as a first surface, a surface of the carbon nanotube composite material away from the inner surface being defined as a second surface, the second surface being opposite to the first surface, and the second surface comprises a plurality of microstructures of independent claim 1, when combined with the limitations of a blackbody radiation cavity, wherein the blackbody radiation cavity comprises an inner surface; and a carbon nanotube composite material located on and directly contacting the inner surface also in claim 1, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1, 3-7 and 9-16. The Examiner cannot find the specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than Applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 17, the closest prior art Liu et al. (US 2013/0295320) and Weisenberger (US 2012/0060826) alone or in combination fails to teach or render obvious the invention as claimed. The specific limitations of a cavity blackbody radiation source consisting of: the carbon nanotube composite material consists of a black lacquer and a plurality of carbon nanotubes, and the plurality of carbon nanotubes is dispersed in and immersed in the black lacquer; and a surface of the carbon nanotube composite material which directly contacts the inner surface is defined as a first surface, a surface of the carbon nanotube composite material away from the inner surface is defined as a second surface, the second surface is opposite to the first surface, and the second surface comprises a plurality of microstructures of independent claim 17, when combined with the limitations of a blackbody radiation cavity defining an inner surface; and a carbon nanotube composite material located on and directly contacting the inner surface also in claim 17, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claim 17. The Examiner cannot find the specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than Applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855